PER CURIAM: *
In this appeal, Samak challenges the district court’s dismissal of his suit against his former attorneys for lack of personal jurisdiction. After reviewing the record, we are satisfied that the district court committed no error in concluding that defendants had insufficient contacts with the State of Texas to support personal jurisdiction.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.